ACCEPTED
                                                                                                    03-12-00730-CR
                                                                                                            4521080
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                              3/17/2015 12:22:29 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                  Gregory Sherwood
                                         Attorney
                                    P.O. Box 200613
                                                                               FILED IN
                                Austin, Texas 78720-0613               3rd COURT OF APPEALS
                                     (512) 484-9029                         AUSTIN, TEXAS
                                                                       3/17/2015
                                                                             Board12:22:29
                                                                                    CertifiedAM
                                                              Criminal Appellate Law
                                                                           JEFFREY D. (2011)
                                                                                         KYLE
                                                                                 Clerk(2012)
                                                                 Civil Appellate Law
                                                          Texas Board of Legal Specialization

March 17, 2015

Hon. Jeffrey D. Kyle
Clerk, Third Court of Appeals
P.O. Box 12547, Capitol Station
Austin, Texas 78711-2547

Re:     Appeal No. 03-12-00730-CR; Johnny Castro v. The State of Texas; in the Third
        Court of Appeals; Trial Court No. D-1-DC-12-904069; in the 403rd District Court
        of Travis County, Texas

Dear Mr. Kyle:

        Pursuant to Tex. R. App. P. 48.4, attached is the March 16, 2015 notification from
the United States Postal Service indicating that my March 13, 2015 correspondence to
Johnny Castro containing this court’s opinion and judgment, and my letter advising him
of the procedures for filing a pro se petition for discretionary review, was delivered to his
TDCJ-ID unit in Iowa Park on March 16, 2015.


                                                              Very truly yours,

                                                              /s/ Gregory Sherwood

                                                              Gregory Sherwood
encl.




         The First Attorney to be Certified in Both Criminal Appellate Law
         and Civil Appellate Law by the Texas Board of Legal Specialization
Date: March 16, 2015

Greg Sherwood:

The following is in response to your March 14, 2015 request for delivery information on
your Certified Mail™/RRE item number 9514800020625072000164. The delivery record
shows that this item was delivered on March 16, 2015 at 9:41 am in IOWA PARK, TX
76367. There is no delivery signature on file for this item.

Thank you for selecting the Postal Service for your mailing needs. If you require
additional assistance, please contact your local Post Office or postal representative.

Sincerely,
United States Postal Service